Citation Nr: 1737589	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-19 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for sinus tarsitis and degenerative joint disease with residuals of right ankle sprain (right ankle disability) prior to November 2, 2010, and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Travis M. Miller, Attorney


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1986 to November 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), and was remanded in May 2015.

In September 2015, the RO partially granted an increased rating for the Veteran's right ankle disability.  Because the increased disability rating assigned is not the maximum rating available, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board notes that the Veteran's appeal of the issue of entitlement to service connection for a back disability, to include as secondary to the service-connected right ankle disability, has also been certified to the Board, but is pending scheduling of a Board Central Office hearing.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the claim for entitlement to a disability rating in excess of 10 percent for a right ankle disability prior to November 2, 2010, and in excess of 20 percent thereafter.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal as to the issue of entitlement to a disability rating in excess of 10 percent for a right ankle disability prior to November 2, 2010, and in excess of 20 percent thereafter, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

In a September 2015 statement, which the Veteran's representative clarified in an August 2017 statement, the Veteran indicated that he wished to withdraw his claim for entitlement to an increased disability rating for a right ankle disability.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issue withdrawn by the Veteran, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.


ORDER

The appeal as to the issue of entitlement to a disability rating in excess of 10 percent for a right ankle disability prior to November 2, 2010, and in excess of 20 percent thereafter, is dismissed.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


